— Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered May 23, *6711989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender, to concurrent terms of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant, who was tried in absentia, argues that the evidence of guilt was insufficient given that neither the undercover nor arresting officer was able to identify a photograph of him exhibited by defense counsel at the trial. We disagree. Such was merely a factor for the jury to consider in determining the credibility of the People’s witnesses and the reliability of their identification of defendant (People v Gruttola, 43 NY2d 116, 122). Nor is there merit to defendant’s argument that the sentence is excessive, given that he is a second felony offender with an extensive criminal record accumulated within a relatively short period of time after his arrival in this country (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur — Rosenberger, J. P., Wallach, Kassal and Rubin, JJ.